DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 30 January 2021, of application filed, with the above serial number, on 28 August 2018 in which claims 1, 2, 11-13 have been amended. Claims 1-3, 5-14, 16-21 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 11-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barner et al (hereinafter “Barner”, 2015/0249602) in view of Johnson et al (hereinafter “Johnson”, 9,886,405).
As per Claim 1, Barner discloses a communication controller, comprising: 
a retransmission list, recording an identification number of a first communication transaction that failed to be transmitted from a source module to a destination module (at least paragraph 46-47; In the event of an error, retransmission may include all blocks newer than the failing sequence number, retry buffer 370); and 

wherein when a tracker is released from a queue of the destination module, the destination control logic circuit requests the source module to retransmit the first communication transaction to the destination module according to the identification number recorded in the retransmission list (at least paragraph 71, 55, 65, 59, table 5; retry handshake with SCI interface and receiver are synchronized and able to send and receive data blocks per SEQ_NUM). 
Barner fails to explicitly disclose wherein the retransmission list is provided in the destination module and respective destination control logic circuit within the destination module. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Johnson. Johnson discloses, in an analogous SoC art (col. 2:25-28), retransmission requests from an I/O adapter can be sent to the sender to request retransmission of data (at least Johnson col. 17:38-18:13). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Johnson’s retransmission requests from a destination with Barner as Johnson discloses many examples of why such a retransmission may be requested, including the storage location may have encountered an error while storing the write data, and is requesting that the write data be sent again, or the storage location may have been busy when the write packet arrived, and is requesting the write data to be sent again, when it is less busy, and finally that the I/O adapter device did not receive a response to the write request, and so after some defined period of time is going to send a retransmit packet to send the write data again. 
As per Claim 2. The communication controller as claimed in claim 1, further comprising: a waiting queue within the destination module, recording contents of a second communication transaction that failed to be temporarily stored and dynamically managed in a tracker of the queue of the destination module, wherein: the destination control logic circuit further manages the waiting queue; and when the queue of the destination module releases one tracker, the destination control logic circuit fills the released tracker with the contents of the second communication transaction obtained from the waiting queue (at least Barner paragraph 71, 55, 65, 59, 46-48; the data messages may enter a per-virtual channel queue and are inserted into a data block based on their place in the respective queue. Although the ordering shown in based on priority, alternative ordering methods, such as per-channel slot reservation or round-robin, may be implemented. In such a method, ordering may also be based on the availability of data word slots for the respective virtual channel; Johnson col. 17:38-18:13)). 

As per Claim 5. The communication controller as claimed in claim 3, wherein: when the retransmission list is not full but already has an identification number of a communication transaction recorded thereon, an identification number of a new communication transaction is added to the retransmission list by the destination control logic circuit; and when the retransmission list is not full and the waiting queue is full, an identification number of a new communication transaction is added to the retransmission list by the destination control logic circuit (at least paragraph 61, 55, 65, 59, 46-48; the data messages may enter a per-virtual channel queue and are inserted into a data block based on their place in the respective queue; DATA blocks are assigned consecutive sequence numbers and are written to the retry buffer). 
As per Claim 6. The communication controller as claimed in claim 5, wherein: when the waiting queue is not full but already has contents of a communication transaction loaded thereon, contents of a new communication transaction are added to the waiting queue by the destination control logic circuit; and when the waiting queue is 
As per Claim 11, Barner discloses a chip which is a system-on-a-chip (SoC) (at least paragraph 41), comprising: 
hardware as a source module (at least paragraph 45-46; ie. retry buffer of a node); and 
hardware as a destination module (at least paragraph 45-46; ie. remote link partner node), wherein the destination module has a communication controller as claimed in claim 1 to deal with at least one communication transaction from the source module (at least Fig. 3, par. 46-48; eg. SCI controller 350). 
Claims 12-14, 16-17 do not, in substance, add or define any additional limitations over claims 1-3, 5-6, 11 and therefore are rejected for similar reasons, supra.

Claim 8-9, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barner in view of Johnson, further in view of Chan et al (hereinafter “Chan”, 2016/0188501).
As per Claim 8, 19. Barner teaches wherein: the destination control logic circuit temporarily stores contents of the retransmitted first communication transaction in the released tracker of the queue (at least paragraph 56; the SCI interface may configure the data words of each block dynamically based on the occupancy at each virtual 
As per Claim 9, 20. The communication controller as claimed in claim 8, wherein: when the retransmission list is not full but already has an identification number of a communication transaction recorded thereon, an identification number of a new communication transaction is added to the retransmission list by the destination control logic circuit; and when the retransmission list is not full and the queue is full, an identification number of a new communication transaction is added to the retransmission list by the destination control logic circuit (at least Barner paragraph 61, 55, 65, 59, 46-48; the data messages may enter a per-virtual channel queue and are inserted into a data block based on their place in the respective queue; DATA blocks are assigned consecutive sequence numbers and are written to the retry buffer). 

Claims 7, 10, 18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Barner does not disclose the amended features of exemplary claim 1, in particular that the retransmission list is provided at the destination module. Applicant notes that Barner par. 47-48 discloses the TX side of the SOC network processor where the SCI interface 385 has a retry buffer 370 and Barner does include that ‘a receiving SCI interface may omit a retry buffer’. However, just before that quote, Barner also adds that ‘In order to receive SCI communications, the SOC may include an additional SCI interface (not shown), which may be configured in a manner similar to the SCI interface 385’. Thus, SCI interface 385 is on both the TX side and RX side with modifications as understood in the art. And while the RX SCI interface may omit a retry buffer, this language suggests and makes it obvious that the RX SCI interface also may include a retry buffer, thus an obvious combination in view of Johnson’s teachings and rationale for having such a RX side retransmission request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/           Primary Examiner, Art Unit 2457